Citation Nr: 1140362	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected degenerative joint disease (DJD) of the lumbar spine (hereinafter "lumbar spine disability").

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected residuals of a right shoulder (major extremity) injury, status post arthroscopy (hereinafter "right shoulder disability").

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected hypertension.

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected temporomandibular joint dysfunction (TMJ).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1994 and from January 1997 to January 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO, in pertinent part, awarded service connection for lumbar spine (10 percent disabling) and right shoulder (noncompensable) disabilities effective from January 2003.  The Veteran disagreed with the initial ratings assigned and as such, the Board has considered different levels of compensation since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   

The RO additionally awarded increased ratings, from noncompensable to 10 percent disabling, for the service-connected hypertension and TMJ.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claims remain in controversy as less than the maximum benefits available have been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2006, the RO awarded an increased 10 percent rating for the service-connected right shoulder disability and an increased 20 percent rating for the lumbar spine disability.  The awards were made retroactive to the original grant of service connection.  These claims also remain in appellate status.  Id. 

The Veteran presented testimony before the RO in January 2007 and the Board in April 2008.  The transcripts have been associated with the claims folder.

The matters were previously before the Board in May 2010 and remanded for further development and adjudication.  The claims pertaining to hypertension and lumbar spine and right shoulder disabilities are ready for appellate disposition.

The claim of entitlement to an evaluation in excess of 10 percent for the service-connected TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  Prior to September 26, 2003, the Veteran's service-connected lumbar spine disability did not show symptomatology consistent with: severe limitation of the lumbar spine; severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion; or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

3.  From September 26, 2003, the Veteran's service-connected lumbar spine disability does not show symptomatology consistent with incapacitating episodes of IVDS as defined by the statue, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

4.  For the entire period under appeal, the Veteran's service-connected right shoulder disability does not show symptomatology consistent with: ankylosis of the scapulohumeral articulation; limitation of motion of the arm at the shoulder level; malunion of the humerus; recurrent dislocation at the scapulohumeral joint and guarding of movement only at shoulder level; or nonunion of the clavicle or scapula.

5.  For the entire period under appeal, the Veteran's service-connected hypertension does not show symptomatology consistent with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for the service-connected lumbar spine disability have not been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a (2002), (2003); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5235-5243 (2011).  

2.  The criteria for an initial evaluation in excess of 10 percent for the service-connected right shoulder disability have not been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5200-5203 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for the service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regard to the claims for increase involving the service-connected lumbar spine and right shoulder disabilities, the Veteran's appeal arises from his disagreement with the initial disability evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, the Board would note that in a February 2007 letter, VA complied with notification responsibilities in regards to the Veteran's claims for a higher rating, i.e. submit evidence that his disabilities had worsened in severity.  

VA complied with notification responsibilities in regards to the Veteran's claim for hypertension in correspondence sent to the Veteran in March 2003 and February 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was sent in March 2006.  

The claims were last readjudicated in a June 2011 supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, reports of VA examination, and the transcript from the January 2007 RO and April 2008 Board hearings.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Lumbar Spine Disability

Revised Rating Criteria for Intervertebral Disc Syndrome Effective September 22, 2002

Under the revisions to Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, rate at 60 percent; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, rate at 40 percent; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, rate at 20 percent; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Rating Criteria for Spinal Disabilities Prior to September 26, 2003

Diagnostic Code 5292 provided disability ratings for limitation of motion of the lumbar spine as follows: 10 percent for slight limitation; 20 percent for moderate limitation; and the maximum, 40 percent for severe limitation.  38 C.F.R. § 4.71a.

Diagnostic Code 5295, provided disability evaluation for lumbosacral strain as follows: 10 percent for lumbosacral strain with pain on motion; 20 percent for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and 40 percent disabling for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a. 

Revised Rating Criteria for Diseases and Injuries of the Spine Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule establish a General Rating Formula for Diseases and Injuries of the Spine:  

For Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

      100% 	Unfavorable ankylosis of the entire spine;

      50% 	Unfavorable ankylosis of the entire thoracolumbar spine;

40% 	Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20% 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and

10% 	Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003)

Contentions & Procedural History

The Veteran contends that an initial evaluation in excess of 20 percent is warranted for his lumbar spine disability.  Specifically, the Veteran testified before the RO and the Board that he suffers from radiating low back pain and decreased motion, necessitating the use of over the counter medications.  He additionally testified that it makes working difficult as his standing is limited. 

Historically, service connection was awarded for the lumbar spine disability in an October 2004 rating decision.  An initial 10 percent evaluation was assigned effective January 2003.

The Veteran appealed the decision that assigned the initial 10 percent rating, and the Board will now consider whether a higher evaluation is warranted for the lumbar spine disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999). 

In March 2006, the RO awarded an increased 20 percent rating retroactively effective from January 2003.  As less than the maximum benefit was awarded, his claim remains in appellate status.  AB, 6 Vet. App. at 38.

The Board notes that prior to the Veteran filing his claim, the rating criteria for evaluating intervertebral disc syndrome were amended, effective from September 22, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  During the pendencey of the appeal, the rating criteria for evaluating disabilities of the spine were amended, effective from September 26, 2003.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000.  

The Veteran was notified of the regulation changes in the March 2006 statement of the case (SOC) and his claim was considered by the RO under both the old and revised rating criteria.  Thus, the Board's decision to proceed in adjudicating this claim does not, therefore, prejudice the Veteran in the disposition thereof, especially given the limited evidence dated prior to the regulation changes.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Prior to September 26, 2003

After a review of the evidence of record, the Board finds that an initial rating in excess of 20 percent was not warranted for the service-connected lumbar spine disability prior to September 26, 2003.  Notably, there was no evidence of: severe limitation of the lumbar spine; severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion; or IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a (2002), (2003). 

In this regard, the only pertinent criteria for this time period are VA outpatient treatment records.  An entry dated in March 2001 simply notes complaints of low back pain.  No objective findings were recorded, to include range of motion studies.


From September 26, 2003

At the outset the Board finds the criteria in effect from September 26, 2003, more favorable to the Veteran given the lack of objective medical evidence of severe limitation of motion of the lumbar spine, severe lumbosacral strain, or IVDS.  38 C.F.R. § 4.71a (2002), (2003).

The Veteran's lumbar spine disability has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242,  under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2011).  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

However, in the instant case there been no evidence of incapacitating episodes of IVDS as defined by the regulation to warrant a higher rating under Diagnostic Code 5243.  Id.  While the L4-5 disk was minimally narrowed upon x-ray in October 2004, the other disk spaces were normal in width.  The vertebrae were also intact and normally aligned.  X-rays of the lumbar spine in March 2007 were normal.  
X-rays taken in June 2010 reveal the intervertebral disc spaces were well preserved. 

There were no reports of incapacitation upon VA examination in September 2004.  The Veteran denied incapacitation upon VA examinations in March 2007 and June 2010.  There is no physician prescribed bed rest in the claims folder, let alone incapacitation episodes amounting to two weeks but less than four weeks during the past 12 months to warrant a 40 percent rating.

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  There were, however, no compensable neurological disabilities (paralysis of the sciatic nerve) associated with the lumbosacral strain.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

While there have been some complaints of radiating leg pain, the neurological evaluations in May 2004, September 2004, March 2007, June 2010, and October 2010 were negative.  Sensory and motor examinations were normal, as were vibratory and pinprick assessments.   The Veteran repeatedly denied bowel and bladder impairment.   

Thus, the Board shall consider the service connected disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial evaluation in excess of 20 percent from September 26, 2003, is not warranted. 38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, upon VA examination in September 2004, the Veteran complained of low back pain.  He indicated that he had flare-ups of pain and stiffness every morning when getting out of bed.  This was alleviated by heating pad, stretching or walking around.  He indicated there was some temporary decrease in range of motion and back function due to stiffness and pain.  

Range of motion was as follows: flexion, 60 out of 90 degrees; extension, 20 out of 30 degrees; left and right lateral flexion, 20 out of 30 degrees; and left and right lateral rotation, 40 out of 45 degrees.  There was no pain during range of motion.  The Veteran stopped range of motion when pain began.  The examiner noted that range of motion was additionally limited by stiffness and lack of endurance following repetitive use, though no decrease in range of motion was recorded.  There was no muscle spasm.  The Veteran's gait was normal. There was no evidence of abnormal spinal contour.  

Upon VA examination in March 2007, the Veteran complained of radiating back pain, which increased if he was seated for more than 20 minutes or with prolonged standing.  He denied the use of assistive devices and flare-ups of pain.  The examiner noted the Veteran was laid off from work as a security guard for reasons unrelated to his service-connected conditions.  

Physical examination showed some mild tenderness to palpation and spasms felt in the paralumbar musculature.  Range of motion of the thoracolumbar spine was as follows: flexion to 60 degrees limited by pain; extension to 20 degrees limited by pain; right and left lateral flexion to 20 degrees limited by pain; and right and left lateral rotation to 30 degrees without pain.  There was no further limitation in range of motion or joint function following repetitive use due to pain, weakness, fatigability, or lack of endurance. 

VA outpatient treatment records dated in February 2011 and March 2011 simply contain complaints of back pain.  

Upon VA examination in June 2010, the Veteran presented with subjective complaints of fatigue, decreased motion, stiffness, weakness, and pain.  He denied any spasms.  He described flare-ups of back pain with prolonged walking, sitting, standing, and cold or damp weather.  

There was no objective evidence of abnormal spinal contour.  There were no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  There was no abnormal gait.  Range of motion was as follows: flexion to 90 degrees; extension to 10 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 30 degrees.  The examiner indicated there was pain on active range of motion and on repetitive testing, but there was no additional limitation of motion or function following repetitive use.  

Based on the foregoing complaints of pain experienced in the Veteran's lumbar spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the current 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

Pain is clearly the major limiting factor for the Veteran; however, there has been no evidence of additional limitation of motion or function following repetitive testing.  Moreover, there has been no objective evidence of fatigue, weakness, or incoordination of the lumbar spine at any time.  While there was some lack of endurance following repetitive use recorded upon VA examination September 2004, there were no reported findings of additional limitation of motion or function. 

However, even with painful motion and the one episode of lack of endurance, the Veteran only had flexion limited at worse to 60 degrees upon examinations in 2004 and 2007, which still does not meet the criteria for a 40 percent rating under the rating criteria for the spine (forward flexion of the thoracolumbar spine 30 degrees or less) and is clearly accounted for in the current 20 percent rating   38 C.F.R. § 4.71a.  

In sum, an initial evaluation in excess of 20 percent, to include "staged" ratings, for the lumbar spine disability is not warranted as the evidence does not show symptomatology consistent with incapacitating episodes of IVDS as defined by the regulation, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Right Shoulder Disability

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for the service-connected right shoulder disability.  Specifically, the Veteran testified before the RO and the Board that he suffers from pain and an inability to lift heavy objects or raise his arm over his head. 

Historically, service connection was awarded for the right shoulder disability in an October 2004 rating decision.  An initial noncompensable evaluation was assigned effective in January 2003.  

As the Veteran appealed the decision that assigned the initial noncompensable rating, the Board will now consider whether a higher evaluation is warranted for the right shoulder disability at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

In March 2006, the RO awarded an increased 10 percent rating retroactively effective from January 2003.  As less than the maximum benefit was awarded, his claim remains in appellate status.  AB, 6 Vet. App. at 38.

The Veteran's right shoulder disability has been assigned a 10 percent rating under Diagnostic Code 5203.  38 C.F.R. § 4.71a.  The Board notes the right shoulder disability has been rated by analogy as it is an unlisted condition.  38 C.F.R. § 4.20.

Under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula (major or minor) or nonunion without loose movement.  Id.  A 20 percent rating is assigned for nonunion of the clavicle or scapula (major or minor) without loose movement or dislocation.  Id.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulations, the Board finds that the currently assigned 10 percent, is appropriate and no higher rating is warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, VA outpatient treatment records dated in March 2001 simply contain complaints of shoulder pain. 

Upon  VA examination in September 2004, the Veteran presented with subjective complaints of pain, stiffness, and limited range of motion in the right shoulder, especially with lifting articles and working overhead.  The pain was said not to be constant.  He did not take any medications.  He described limited range of motion during flare-ups.  The Veteran denied any dislocation or recurrent subluxation.  The Veteran is right hand dominant.  

Physical examination showed range of motion to be as follows: forward flexion, 160 out of 180 degrees; abduction 140 out of 180 degrees; internal rotation 70 out of 90 degrees; and external rotation 60 out of 90 degrees.  Range of motion was not painful, but there was some stiffness at the end of motion testing.  The joint was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no redness, heat, abnormal movement, or guarding.  X-rays showed no joint narrowing.  There was some spurring on the inferior margin of the acromion process.  

Upon VA examination in March 2007, the Veteran reported pain if he reached overhead or lifted heavy objects.  He denied swelling, stiffness, heat, redness, locking, or giving way.  There were no flare-ups.  The Veteran did not use any medication.  

Range of motion was as follows: forward flexion to 160 degrees with pain in the terminal degree; abduction to 140 degrees limited by pain; external rotation to 60 degrees limited by pain; and internal rotation to 70 degrees limited by pain.  Following repetitive resting, there was no further limitation in range of motion or joint function due to pain, weakness, fatigability, or lack of endurance.  X-rays were normal.

VA outpatient treatment records dated between 2002 and 2011 were negative for complaints or treatment referable to the right shoulder.

Upon VA examination in June 2010, the Veteran described his right shoulder condition as stable.  He denied giving way, instability, pain, stiffness, weakness, incoordination, dislocation, subluxation, locking, and effusion.  He indicated that he had flare-ups every two to three weeks.  These were precipitated by overhead activity.  The examiner noted tenderness upon physical examination.  

Range of motion was as follows: flexion to 170 degrees; abduction to 150 degrees; internal rotation to 75 degrees; and external rotation to 85 degrees.  There was pain with active motion and repetitive use.  Range of motion after repetitive testing was as follows:  flexion to 140 degrees; abduction to 125 degrees; internal rotation to 75 degrees; and external rotation to 80 degrees.  Fatigue was the most important factor.  There was no joint ankylosis.  X-rays showed no abnormality.

An October 2010 neurological consultation revealed the Veteran had excellent proximal strength around the shoulder joints.  The deltoid, biceps and triceps strength was quite strong on each side, slightly stronger on the right.  Grip tested at 145 pounds of force in the right hand and 125 pounds of force in his left hand.  Biceps and triceps reflexes were 2+ equal and active.  

Based on the foregoing complaints of pain experienced in the Veteran's right shoulder, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

Pain is clearly the major limiting factor for the Veteran; however, there has been no objective evidence of lack of endurance, weakness, or incoordination of the right shoulder at any time.  While there was evidence of painful motion upon VA examinations in 2004 and 2007, there was no additional limitation of motion or function found after repetitive testing.  

Upon VA examination in 2010 there was some additional loss of range of motion upon repetitive testing; however, forward flexion was at worse limited to 140 degrees out of a possible 180 degrees.  38 C.F.R. § 4.71a, Plate I.  Further, after repetitive testing, abduction was limited to 125 degrees out of 180 degrees, internal rotation was limited to 75 degrees and external rotation to 80 degrees out of 90 degrees.  Id.  At that time fatigue was the most important factor.  

Even with painful motion and fatigue after repetitive testing in 2010, this still does not meet the criteria for a higher rating under Diagnostic Codes 5200 and 5201, which are based on limitation of motion, as there was no evidence of limitation of motion of the arm at the shoulder level or ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a.  Painful motion and fatigue are clearly accounted for in the current 10 percent rating.  Id.    

The Board has considered other analogous criteria for rating the shoulder and arm, but finds none that would avail the Veteran of a higher rating.  Notably, there has been no evidence of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), limitation of motion of the arm at the shoulder level (Diagnostic Code 5201), or malunion of the humerus or recurrent dislocation at the scapulohumeral joint and guarding of movement only at shoulder level (Diagnostic Code 5202).  38 C.F.R. § 4.71a.

In sum, an initial evaluation in excess of 10 percent, to include "staged" ratings, for the right shoulder disability is not warranted as the evidence does not show symptomatology consistent with dislocation or nonunion of the clavicle or scapular with loose movement.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


Hypertension

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for the service-connected hypertension.  Specifically, the Veteran testified before the RO and the Board that he suffers from headaches and needs medication to control his blood pressure.

Historically, service connection was awarded for hypertension in an January 1996 rating decision.  An initial noncompensable evaluation was assigned effective in June 1995.  

The Veteran filed his claim for increase in January 2003.  In October 2004, 
the RO awarded an increased 10 percent rating effective from January 2003.  The Veteran contends that an even higher rating is warranted and as less than the maximum benefit was awarded, his claim remains in appellate status.  AB, 6 Vet. App. at 38.

The Veteran's hypertension has been assigned a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.71a.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104.  Note 1 following this code section indicates that hypertension means that the diastolic blood pressure is predominantly 90mm or greater.  Id.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulations, the Board finds that the currently assigned 10 percent, is appropriate and no higher rating is warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra. 

In this regard, VA treatment records and reports of VA examination show the Veteran has been taking medication to control his hypertension since approximately 2001, though he has not always been compliant with his medications.  These medications have included Lisinopril and Hydrochlorothiazide. 

VA outpatient treatment records dated in March 2001 show the Veteran quit taking his Lisinopril because it made him tired.  His blood pressure was 150/84.  In April 2002, the Veteran was again noted to be noncompliant with his medications.  Hypertension was considered uncontrolled, but was recorded as 154/98.

In May 2004, the Veteran had not taken any blood pressure medications for two years.  His blood pressure was 182/110; however, the provider noted the Veteran's hypertension was uncontrolled as the Veteran was noncompliant with medication.

Upon VA examination in September 2004, the Veteran was taking Lisinopril, 10 milligrams.  His hypertension was found to be in good control.  Blood pressure was recorded as follows: 180/101, 184/95, and 167/107.  

VA outpatient treatment record dated in October 2005 shows the Veteran's blood pressure was 170/108.  Upon VA examination in March 2007, the Veteran was taking Hydrochlorothiazide, 25 milligrams.  Blood pressure readings were as follows: 180/90, 179/88, and 175/85.  Hypertension was considered to be poorly controlled.

Additional VA outpatient treatment records contain blood pressure readings as follows: September 2008, 206/143; September 2008, 206/141; September 2008, 175/103; October 2008, 161/98; April 2010, 147/90; July 2010, 158/96; October 2010, 147/86; February 2011, 155/99; February 2011, 128/92; and March 2011, 128/79.  The Veteran reported home blood pressure readings in April 2009 as ranging between 138-140/90-95.  

Upon VA examination in November 2010, the Veteran was taking Amlodipine, Lisinopril, and Spirinolactone for control of his blood pressure.  He denied nosebleeds and headaches related to hypertension.  The Veteran also denied a history of angina, dizziness, syncope, or dyspnea.  The examiner noted that continuous medication was required for control of hypertension.  The examiner further indicated that the Veteran had dietary restrictions, particularly sodium intake.  Blood pressure was 131/97, 138/89, and 146/87.  

In sum, the medical evidence clearly reveals that the Veteran's hypertension requires continuous medication for control.  Diastolic readings were documented above 110 in May 2004, but the Veteran was noncompliant with medications at that juncture.  They were also documented above 110 in September 2008, but Lisinopril was again added to control hypertension.  Thereafter, diastolic readings ranged between 79 and 98.  Systolic pressure was recorded above 200 in September 2008, but this was isolated.  Thereafter, systolic pressure ranged from 128 to 161.

While the Veteran testified to having headaches as a result of his hypertension, his testimony is contracted by his own account, i.e. statements to  VA treatment providers, to include in March 2007, September 2008, and March 2010.  He also denied such symptoms upon VA examination in 2010.  The Veteran also denied episodes of angina and chest pain.  These records were generated contemporaneously with his medical care.

These records are more probative because they were generated with a view towards ascertaining the Veteran's then state of physical health, and were akin to a statement of diagnosis and treatment and were of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also "Lily's: An Introduction to the Law of Evidence," 2nd E. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physician's for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

An evaluation in excess of 10 percent, to include "staged" ratings, is not warranted because the evidence does not show symptomatology consistent with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104.   Should the Veteran's disability picture change in the future, a higher rating may be assigned.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


Individual Unemployability

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  

In the instant case, the Veteran has not raised a claim for TDIU. The Board notes that while the Veteran did testify that his back condition made work difficult, i.e. standing for prolonged periods, he does not maintain that it renders him unemployable.  In fact as of the most recent examination in 2010, the Veteran informed the examiner that he was not actively seeking employment as he was moving to Texas.  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected medical disabilities, TDIU is not warranted in the instant case. 


Extraschedular Evaluation

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Veteran's lumbar spine and right shoulder disabilities, as well as his hypertension, have not caused frequent periods of hospitalization.  During the most recent VA examination in June 2010, the examiner opined the Veteran was capable of engaging in substantially gainful employment that was not too physically demanding.  

The Board has found that the rating criteria used to evaluate the Veteran's service-connected disabilities describes his disability levels and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for the service-connected lumbar spine disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for the service-connected  right shoulder disability is denied.

Entitlement to an evaluation in excess of 10 percent for the service-connected hypertension is denied.


REMAND

The Veteran has also filed a claim of entitlement to an evaluation in excess of 10 percent for the service-connected TMJ.  The Board finds that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim.

Notably, the Veteran indicated in his September 2011 Post-Remand Brief that his TMJ symptomatology had worsened, to include audible clicking and  locking of the jaw.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination in February 2007, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Finally, ongoing VA medical records pertinent to the issue should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA medical records from the Temple VAMC dated from June 2011.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  After the receipt of any additional medical records requested in accordance with this remand, the AMC/RO should schedule a VA dental examination to ascertain the current nature and severity of the Veteran's 

service connected TMJ.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed, to include any x-rays or imaging studies if deemed necessary by the examiner for the evaluation of the Veteran under the rating criteria.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for higher rating for the service-connected TMJ, in light of all pertinent evidence and legal authority.  Adjudication of the claim for a higher evaluation should include specific consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate and whether assignment of a higher rating on an extra- schedular basis is warranted under 38 C.F.R. § 3.321(b)(1).  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

5.  If the benefits sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


